Citation Nr: 0820252	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-23 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) prior to November 13, 1992.

2.  Entitlement to Dependant Educational Assistance (DEA) 
prior to November 13, 1992.


REPRESENTATION

Appellant represented by:	Attorney Robert Lee Dennis


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952.  He died on December [redacted], 1980.  The appellant 
is the surviving spouse of the deceased veteran.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted the appellant's claim for 
service connection for cause of the veteran's death and 
assigned an effective date of November 13, 1992.

The appellant provided additional documentary evidence 
following the April 2007 supplemental statement of the case.  
Such evidence was accompanied by a waiver of agency of 
original jurisdiction consideration.  Therefore, appellate 
review may proceed.  See 38 C.F.R. § 20.1304 (2007).

In a January 2008 letter, the appellant requested a 
retroactive apportionment of the award of DIC for the 
veteran's daughter.  This matter is REFERRED to the RO for 
proper action.


FINDINGS OF FACT

1.  The appellant's initial claim for service connection for 
the cause of the veteran's death was denied in a June 1989 
rating decision; the appellant did not appeal that decision 
and it became final.

2.  Service connection for cause of the veteran's death was 
awarded based on receipt of new and material evidence and the 
award was granted as of the date of the appellant's reopened 
claim, November 13, 1992.  
3.  There was no communication by or on behalf of the 
appellant from June 1989 to November 1992 which could serve 
as a claim to reopen.  

4.  In a statement submitted in January 2008, the appellant 
requested to withdraw a claim for an earlier effective date 
for the award of DEA.


CONCLUSIONS OF LAW

1.  The June 1989 rating decision which denied service 
connection for cause of the veteran's death is final.  38 
U.S.C.A. § 7105 (West 2002), 38 C.F.R. §20.1103 (2007).

2.  The effective date of November 13, 1992, was properly 
assigned for VA death benefits.  38 U.S.C.A. § 5110 (West 
2002), 38 C.F.R. § 3.400 (2007).

3.  The criteria for withdrawal of a substantive appeal by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002), 38 C.F.R. §§ 20.202, 20.204 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Effective Date of VA Death Benefits

The appellant seeks an effective date earlier than the 
currently assigned November 13, 1992, for service connection 
for cause of the veteran's death.  In substance, she contends 
that she is entitled to an effective date of December [redacted], 
1980, the date of the veteran's death.



a.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  The appellant's claim arises from her 
disagreement with the effective date assigned following a 
grant of DIC benefits.  Courts have held that once service 
connection is granted, the claim is substantiated, and 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F. 3d 
1311 (Fed. Cir. 2007).  

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's treatment records, and the appellant's 
statements.  The Board finds that no additional assistance is 
required to fulfill VA's duty to assist. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

The Board finds that VA's duties to notify and assist 
contained in the VCAA are not applicable to this claim as 
well.

b.  Effective Date

In general, the effective date of an award of compensation or 
pension based on an original claim, a clam reopened after 
final disallowance, or a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002), 
38 C.F.R. § 3.400 (2007).  Applicable law and VA regulations 
provide that the effective date for an award of service 
connection established on the basis of new and material 
evidence received after final disallowance or on the basis of 
a reopened claim shall be the date of receipt of the reopened 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a) (West 2002), 38 C.F.R. § 
3.400(q)(1)(ii), (r) (2007).

The appellant's initial claim for service connection for the 
cause of the veteran's death was denied by rating decision of 
June 1989.  In August 1989, the appellant filed an 
application for Dependant Educational Assistance, but she 
made no mention of her previously denied claim for service 
connection for the cause of the veteran's death.  The next 
communication VA received from the appellant was an 
application for VA death benefits on November 13, 1992.  
There is no other communication for the appellant prior to 
November 1992 which could service as a notice of disagreement 
to neither the 1989 RO denial nor a formal or informal claim.  
See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) 
(the Board must look at all communications that can be 
interpreted as a claim, formal, or informal, for VA 
benefits).  The RO decision of June 1989 was not appealed and 
became final as she did not appeal that decision to the 
Board.  A final decision cannot be reopened unless new and 
material evidence is presented.  38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

The appellant reports that she filed for Social Security 
Benefits in March 1981, and argues that this application 
should also serve as an application for VA benefits, which 
would merit an effective date of the date of the veteran's 
death.  However, the 1989 RO unappealed decision is a legal 
bar to an effective date prior to the issuance of that 
decision. 38 U.S.C.A. § 7104; see also Rudd v. Nicholson, 20 
Vet. App. 296 (2006).

The RO reopened the appellants 1992 claim based on the 
addition of new and material evidence to the record in July 
1996 and service connection for the clause of the veteran's 
death was awarded in an April 2004 rating decision.  An 
effective date of November 13, 1992, the date of the 
appellant's application for VA death benefits was assigned 
and is the proper date.  




2.  Effective Date of DEA

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2007).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2007).  
The appellant, in a typed statement submitted to the Board in 
January 2008, has withdrawn her appeal for an earlier 
effective date for DEA and, hence, the matter is no longer 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed. 


ORDER

An effective date prior to November 13, 1992, for Dependency 
and Indemnity Compensation is denied.

The appeal for Dependant Educational Assistance prior to 
November 13, 1992, is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


